Citation Nr: 1521755	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-06 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease with dyspepsia and gastritis, with Barrett's esophagus status post duodenal ulcer.

2. Entitlement to an initial compensable rating for athlete's foot (tinea pedis).

3. Entitlement to an initial rating in excess of 10 percent for vertigo.

4. Entitlement to a compensable rating for herpes.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from September 1983 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina, and a December 2014 rating decision issued by the RO in Baltimore, Maryland.  The appeal was certified to the Board by the Winston-Salem RO.

While the January 2010 rating decision granted separate awards for "gastroesophageal reflux disease" and "gastroesophageal reflux disease with dyspepsia and gastritis with Barrett's esophagus status post duodenal ulcer," and assigned noncompensable and 10 percent evaluations, respectively, because the latter issue encompasses the former, the Board has characterized them as a single issue.

The Veteran has submitted correspondence, see, e.g., September 2014 and January 2015 correspondence, alleging that a number of additional issues should be on appeal and that the RO's failure to acknowledge a previously submitted notice of disagreement is clear and unmistakable error.  While the evidence presently of record indicates that only the issues listed above are properly before the Board, (Under 38 U.S.C.A. § 7105 (West 2014) an appeal to the Board consists of the filing of a timely notice of disagreement followed by the timely filing of a substantive appeal after the issuance of a statement of the case addressing the matter.), as discussed below, the claims file may be incomplete.  Moreover, the hybrid nature of the files, i.e., part of the file is located in the Virtual VA system and part of the file is located in the VBMS system, does not facilitate clarity.  Therefore, to the extent any claim of clear and unmistakable error has been raised, it is deferred pending further development below.

As noted, this appeal was processed using both the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, further development is required.  First, although it appears that the Veteran has been receiving regular treatment through VA medical facilities, the RO has not attempted to obtain any such records.  In May 2014, for example, the appellant submitted a January 2014 VA treatment record showing treatment for tinea pedis.  No other records have been requested.  Thus, after clarifying the locations and dates of any treatment, all relevant treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In April 2015 correspondence, the appellant alleged that a number of documents he submitted to the RO were missing from the claims file, to include a February 2010 notice of disagreement appealing all twenty-one issues in the January 2010 rating decision.  His claim is not entirely unfounded.  While June 2014 correspondence from the Winston-Salem RO indicates that jurisdiction over the Veteran's claims had been transferred to the Baltimore RO, an August 2014 letter shows that documents received by the Board were still being forwarded to the Winston-Salem RO.  To ensure a complete record is before the Board, a search of both the Winston-Salem and Baltimore regional offices should be made.  Any documents not already associated with the electronic claims file should be uploaded to the Virtual VA or VBMS electronic claims files.

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, the most recent examinations for tinea pedis and gastroesophageal reflux disease took place in September 2009 and the most recent VA examination regarding vertigo took place in January 2010.  As all examinations took place more than five years ago, the Board finds that they are not contemporaneous and new VA examinations are warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Finally, the December 2014 rating decision denied entitlement to an increased rating for service-connected herpes.  The same month, the Veteran filed a timely notice of disagreement with this decision.  It does not appear that a statement of the case has been issued as to this claim.  A remand for the AOJ to issue a statement of the case is therefore warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case addressing the issue of entitlement to an increased rating for service-connected herpes.  The Veteran must be advised of his appellate rights.  If a timely appeal is perfected on this issue, the claim should be returned to the Board, if otherwise in order.

2. The AOJ should contact both the Baltimore, Maryland RO and Winston-Salem RO and request that they conduct a search for any outstanding documents not already associated with the claims file.  All such documents should then be uploaded into the Virtual VA or VBMS electronic claims files.

The AOJ should also request that the Veteran submit copies of any relevant documents he believes to be missing from the claims folder, to include an alleged February 2010 notice of disagreement.  If the appellant does not have copies of the "missing" documents, he must specify with clarity all documents he believes that are missing.  The AOJ should then undertake appropriate action consistent with VA's duty to assist.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3. The AOJ should then request that the Veteran clarify the locations and dates of any VA treatment for his service-connected disabilities during the period on appeal.  Any outstanding and relevant treatment records should be associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4. Thereafter, the Veteran should be afforded VA examinations to determine the current severity his service-connected tinea pedis, gastroesophageal reflux disease, and vertigo.  In accordance with the latest worksheet for rating each disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of each disorder.  The examiner must also describe all functional impairment, to include a discussion as to any effect on the Veteran's ability to work.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The examiner must provide a fully reasoned and supported rationale for any opinion offered.

5. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and any representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statements of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


